DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the objected minor informalities.

Claim Objections
Claim 1, 5 and 7 is objected to because of the following informalities:  
Claim 1 is objected to because the specification is directed to an antitheft system for a battery, and the subject matter of claim 1 provide no antitheft mechanism claimed, See MPEP § 2172.01. Claim 2 provides some antitheft mechanism. 
Claim 5 is object to because the claimed language is identical to language in the specification. Specification fails to show enablement of the claimed subject matter by one of ordinary skilled artisan. Please point to the section of the specification that enables “the electric power supply controller is … set[ting] the acquired current time.” See 35 USC 112(a). For the purpose of examination, it is assumed that the system is recording the power supply start and end times based on the current time. 
Claim 7 is a dependent claim of claim 1, and directed to “an antitheft system” [machine 2] however, the independent claim 1 is directed to “a vehicular removable battery” [machine 1]. Applicant is requested to introduce claim 7 as a proper .
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is claiming, “wherein the electric power supply controller is configured to update the time period stored in the time period storage by setting a time period from an electric power supply start time to an electric power supply end time acquired on the basis of an operation state of the electric vehicle as a new time period.” There is improper anteceding basis for “a time period” introduced in line 3 of claim 4 since this element was introduced previously in the preceding claim 1, line 4. Following language is suggested to overcome this rejection: “wherein the electric power supply controller is configured to update the time period stored in the time period storage by setting a new time period from an electric power supply start time to an electric power supply end time acquired on the basis of an operation state of the electric vehicle as [[a]] the new time period.” Applicant can also change the initial time period to “a first time period” and the new time period to “a second time period.” 
Claim 5 is rejected by the virtue of its dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Simonazzi (US 2015/0166012 A1), and further in view of Fukumoto (US 2017/0062877 A1). 
Consider claim 1, Simonazzi teaches a vehicular removable battery (1) removably mountable in an electric vehicle (I), “the battery according to such document has a single container enclosing the storage battery and the electronic processing means and can be used to manage the free loan of the battery itself or to detect anomalous situations such as theft or unauthorised use.” See ¶ 0007 Simonazzi teaches, “provide a battery for electric vehicles which allows limiting or detecting anomalous situations such as theft or the unauthorised use of the electric vehicle or even of the electric battery itself.” See ¶ 0010.

Simonazzi teaches “the management and control unit 4 commands the activation/deactivation means 9 to deactivate the disconnection means 11, thus permitting the connection of the storage battery 2 to the power supply line of the vehicle I” See ¶ 0054.

Simonazzi teaches, wherein, after the electric power supply controller (I) detects that an activation instruction of the electric vehicle has been issued, Simonazzi teaches “the management and control unit 4 commands the activation/deactivation means 9 to deactivate the disconnection means 11, thus permitting the connection of the storage battery 2 to the power supply line of the vehicle I” See ¶ 0054.

In an analogous art, Fukumoto teaches, the [[vehicle]] tool (electrically-driven working machine) removable battery comprising: a time acquirer configured to acquire a current time, Fukumoto teaches, “[t]he controller 122 of the first embodiment comprises a microcomputer comprising at least one processor 123 and at least one memory 126. The processor 123 comprises a central processing unit (CPU) and executes various control processes in the information setting apparatus 120. The memory 126 comprises a ROM and a RAM, and stores at least programs, which represent details of the various control processes to be executed by the processor 123, and data to be used for the various control processes.” See ¶ 0085. Fukumoto teaches, “[t]he clock information device is configured to store current time information that comprises at least a current date and a current time.” See ¶ 0012.

Fukumoto teaches, a time period storage storing a time period in which electric power is supplied, Fukumoto teaches, “information receiving device is configured to receive start time information indicating a start time to start operation limitation of an electrically-driven working machine using electric power of the battery pack.” See ¶ 0012.

Fukumoto teaches, the electric power supply controller is configured to enable the supply of the stored electric power to the electric [[vehicle]] tool (electrically-driven working machine) in a case where the acquired current time is included in the stored time period, Fukumoto teaches, “[t]he permission time calculating device is configured to calculate an operation permission time based on the current time information stored in the clock information device and the start time information received by the information receiving device. The operation permission time is a time period in which the electrically-driven working machine is permitted to operate.” See ¶ 0012.

Fukumoto teaches, the electric power supply controller is configured to prohibit the supply of the electric power to the electric [[vehicle]] tool in a case where the acquired current time is not included in the stored time period, Fukumoto teaches, “In remain has elapsed since the start of timer counting, and then terminates the timer counting if the operation permission time Tremain has elapsed since the start of timer counting.” See ¶ 0124. Fukumoto teaches, “In S230, the battery controller 44 of the battery pack 40 executes a process of prohibiting charging/discharging of the rechargeable battery cells.” See ¶ 0125.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Simonazzi and look into analogous anti-theft batter prevention system and include an authorized time period when the battery can supply power or be discharged “prevented from operation using the electric power from the battery pack 40 when the operation permission time Tremain has elapsed because charging/discharging of the battery pack 40 is prohibited…” (See ¶ 0194); therefore, preventing unauthorized use of the battery as anticipated by Fukumoto.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Simonazzi (US 2015/0166012 A1), in view of Fukumoto (US 2017/0062877 A1), and further in view of Kalligeros (US 20210316633 A1). 
Consider claim 2, the vehicular removable battery according to claim 1, wherein, after it is detected that the activation instruction of the electric vehicle has been issued, Simonazzi teaches, “the management and control unit 4 commands the activation/deactivation means 9 to deactivate the disconnection means 11, thus permitting the connection of the storage battery 2 to the power supply line of the vehicle I” See ¶ 0054.

Simonazzi teaches, the electric power supply controller is configured to acquire a first dedicated code [Simonazzi teaches, “the electronic processing means 3 comprise a storage unit 6 suitable for storing at least one identification code traceable in a univocal way to the battery 1 and/or to the electric bike A.” See ¶ 0023. 

Simonazzi teaches, acquire a second dedicated code input by a user of the electric vehicle from an input device, “the control device E is suitable for sending an identification code in order to start and/or stop the battery 1 or the electric bike.” See ¶ 0029. 
Simonazzi teaches, enable the supply of the electric power to the electric vehicle in a case where the acquired first dedicated code matches the acquired second dedicated code, Simonazzi teaches, “The electronic processing means 3 also comprise checking means 8 suitable for checking whether the identification code sent by the control device E and received by the communication unit 7 corresponds to the identification code stored on the storage unit 6.” See ¶ 0033. Simonazzi teaches, “electronic processing means 3 also comprise activation/deactivation means, schematically shown in FIG. 1 and generally indicated by the reference 9, suitable for activating the battery 1 and/or the electric bike A in the event of the identification code sent by the control device E and received by the communication unit 7 corresponding to the identification code stored on the storage unit 6.” See ¶ 0035.

In an analogous art, Kalligeros teaches, a first dedicated code transmitted by a battery management server that manages use of the vehicular removable battery, “a cloud-connectable e-vehicle comprising a holster for receiving a battery, locking means for locking and unlocking the battery at the holster. The locking means is arranged to unlock the battery using an application for authorising a permitted user to unlock the battery.” See ¶ 0004. Kalligeros teaches, “a system comprising a cloud-server and one or more e-vehicles according to any of the above examples. The cloud -server is configured to provide authorisation data for unlocking a battery of one of said e-vehicles in response to a request from an application.” See ¶ 0010. Kalligeros teaches, “a method comprising requesting a battery to be unlocked from an e-vehicle using an application for authorising a user to unlock the battery, receiving, at a cloud-based server, the request to unlock the battery from the e-vehicle, and providing, by the cloud-based server, authorisation data if the user making the request is permitted to unlock the battery at the e-vehicle. In an example, the authorisation data may be a request issued by the network server to the e-vehicle to unlock the battery. The request may be generated in response to a request by an authenticated user who is authorised to unlock the battery.” See ¶ 0013. Kalligeros teaches, “[t]he next screen will be a notification to the user to go to the Pushpod 120-1 and scan a QR code at the front of the Pushpod 120-1. At step 413, the user approaches the Pushpod 120-1 at which the battery 112-2 has been reserved scans the QR code on the Pushpod enclosure. The retrieved QR code is then sent, at step 414, to the cloud service 140. The QR code data is compared with a look-up table that one of the servers 141 of the cloud service to 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Simonazzi-Fukumoto and have a server sends an authorization code to the battery upon request from the user in an effort to “prevents unauthorised e-vehicles from using the battery. The battery features a smart locking mechanism. Batteries need to remain locked on the shared e-vehicles in order to prevent theft (battery cells have re-salvageable value).” See ¶ 0091 and 0092, as anticipated by Kalligeros.

Consider claim 3, the vehicular removable battery according to claim 2, wherein the electric power supply controller is configured to acquire the first dedicated code via a communication device (E) provided in the electric vehicle, Simonazzi teaches, “the battery 1, the communication unit 7 comprises a radio-frequency receiver suitable for receiving a radio-frequency signal containing the above identification code, while the control device E is composed of a radio-frequency identification device.” See ¶ 0030.

Consider claim 4, Fukumoto teaches,  the vehicular removable battery according to claim 2, wherein the electric power supply controller is configured to  Fukumoto teaches,  “a user is required to calculate by himself/herself a time period from a current time until the operation permission end time, and to set the calculated time period as an operation permission time.” See ¶ 0009. Fukumoto teaches, “update the operation limitation information based on the operation limitation information received from the aforementioned information setting apparatus, it is possible to inhibit increase in the user's workload when setting the operation limitation information to the battery pack using the information setting apparatus” See ¶ 0047.

Consider claim 5, the vehicular removable battery according to claim 4, wherein the electric power supply controller is configured to set the acquired current time when it is detected that the activation instruction of the electric vehicle has been issued as the electric power supply start time and set the acquired current time when it is detected that an operation end instruction of the electric vehicle has been issued as the electric power supply end time, Fukumoto teaches, “storing current time information, including at least a current date and a current time; receiving start time information indicating a start time to start operation limitation of an electrically-driven working machine using electric power of a battery pack; calculating an operation permission time based on the stored current time information and the received start time information by the information receiving device, the operation permission time being a time period during which operation of the electrically-driven working machine is permitted; and setting, to at including the operation permission time.” See ¶ 0052

Consider claim 6, the vehicular removable battery according to claim 2, wherein the input device is a device mounted in the electric vehicle, Simonazzi teaches, “the battery 1, the communication unit 7 comprises a radio-frequency receiver suitable for receiving a radio-frequency signal containing the above identification code, while the control device E is composed of a radio-frequency identification device.” See ¶ 0030. Therefore the user input device is near the vehicle. Examiner takes Official notice that it is well known in art for the user interface to be mounted in the vehicle. 
and wherein the electric power supply controller is configured to update the time period stored in the time period storage by setting a time period input by the user of the electric vehicle as a new time period, Fukumoto teaches, “a user is required to calculate by himself/herself a time period from a current time until the operation permission end time, and to set the calculated time period as an operation permission time.” See ¶ 0009. Fukumoto teaches, “update the operation limitation information based on the operation limitation information received from the aforementioned information setting apparatus, it is possible to inhibit increase in the user's workload when setting the operation limitation information to the battery pack using the information setting apparatus” See ¶ 0047.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2011/0241824 A1) Uesugi, Kenichiro teaches, “provide an in-vehicle mount type battery charging system comprising: a charging station having a charger for charging an in-vehicle mount battery of an electric vehicle; and a managing server that is connected to the charger of the charging station so that communications can be performed between the managing server and the charger, wherein the managing server has a member authenticating function of receiving registration for enabling use of the charger from a user, authenticating the user when the user uses the charger and allowing the user to use the charger when the user is authenticated as a registered member, and a temporary member authenticating function of receiving temporary registration for temporarily enabling use of the charger from a user as a nonmember” See ¶ 0008 and Fig. 4 and 5. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/           Primary Examiner, Art Unit 2683